DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 8, reference character 10A, should be changed to, 110A to match the description, e.g., paragraph [0066], PG pub; locking arrangement 56 (claim 4) and claimed elements switch and actuator (claim 5) should also be shown in the figures. 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 10 and the associated method claim 20, recite a feature that is not described in the original disclosure in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same. Claims 1 and 10, each recites for the pump controls to drive the drive mechanism when the handle assembly is connected to the housing and when the handle assembly is disconnected from the housing. Similarly method claim 20 recites the step of “when the handle assembly is disconnected from the housing, after positioning, operating the fluid pump to drive the drive mechanisms”. This feature is not fully disclosed. It is unclear how a pump that is disconnected form the housing and the mechanism to drive the socket, is able to act as a power source to drive the socket. While wired or wireless communications would allow the controls to operate the pump when connected or disconnected to or from the housing, disclosure provides no means to drive the socket when the pump is disconnected. Applicant is required to provide the support without adding new matter. Prior art is applied to pending claims, as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9 and 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202009000921 in view of Kopras et al. (6,443,675 “Kopras”).

    PNG
    media_image1.png
    385
    318
    media_image1.png
    Greyscale
 DE`921 discloses all of the limitations of claims 1, 10 and the associated method claim 20, i.e., a control assembly for a fluid-operated tool 21, the tool including a housing 10, and a drive mechanism 11 supported by the housing, the drive mechanism being selectively-driven by a fluid pump via 26 and operable to drive an output member 13, the assembly comprising a handle assembly including a first handle portion 20 and a second handle portion 30, the handle assembly being connectable to the housing Fig. 2; and pump controls 23, 33 operable to control the pump to drive the drive mechanism and thereby the output member, the pump controls including a first pump control 23 the switch being on the handle, meeting the language when disconnected, and a second pump control 33 operable by a digit of the operator's second hand on the second handle portion 30, the second pump control being in communication with the pump when the handle assembly is connected to the housing and when the handle assembly is disconnected from the housing the switch being on the handle, meeting the language when disconnected; wherein operation of the pump requires the operator's first hand on the first handle portion and the operator's second hand on the second handle portion; and wherein the pump is operable under the control of the pump controls to drive the drive mechanism when the handle assembly is connected to the housing [and when the handle assembly is disconnected from the housing]. WO`624 in [0028] discloses for the first and second handle to be rotatably attached to the housing meeting the claim, except for first handles or handle assembly to be removably attached to the housing.

    PNG
    media_image2.png
    257
    166
    media_image2.png
    Greyscale
 Kopras teaches hand held power tools with detachable handles. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of DE`921 with detachable as taught by Kopras for firm grasp and improved control facilitating positioning of the tool.

Regarding claims 2, 12, 15 and 22, PA (prior art, DE`921 modified by Kopras) meets the limitations, i.e., handles 20, 30 movably coupled to housing and each other.
Regarding claims 3, 13 and 16, PA meets the limitations, i.e., handles 20 and 30 pivotable relative to the housing and each other.
Regarding claims 4, 14 and 17, PA meets the limitations, i.e., handles 20 and 30 including a locking assembly 80 (Kopras) or ring 37.
	Regarding claims 6, 18 and 21, PA meets the limitations, i.e., switch and actuators 23, 33.
Regarding claims 7-9, PA meets the limitations, i.e., conduit 26; air and electric switches Figs. 2 and 1.
Regarding claim 19, PA meets the limitations, i.e., adapter e.g., ring 37.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 1 above, and further in view of Cooper et al. (7,654,294 “Cooper”).

    PNG
    media_image3.png
    282
    226
    media_image3.png
    Greyscale
PA (prior art, DE`921 modified by Kopras), as applied to claim 1 meets all of the limitations of 5, except for the shape of the handle.
Cooper teaches a handle assembly with a generally L-shaped handle. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with the L-shaped handle as taught by Cooper for providing convenient grasping the tool.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claims 8 above, and further in view of Cooper (2014/0166323).
PA (prior art, DE`921 modified by Kopras), as applied to claim 8 meets all of the limitations of 5, except for a wireless interface.

    PNG
    media_image4.png
    201
    291
    media_image4.png
    Greyscale
Cooper teaches a power tool wherein the electric control mechanism may be wired or wireless as known to one of ordinary skill in the art [0036], lines 6-10. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with wireless connection as taught by Cooper for convenience depending on the operational parameters.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
January 27, 2022						Primary Examiner, Art Unit 3723